Morton J.
delivered the opinion of the Court. The indictment alleges, that the defendant sold a part of a ticket to Hawes and Lawrence. To maintain this allegation, it is necessary to prove a joint sale to both ; and a sale to one, even if the other became afterwards interested in it, is not sufficient. The defendant is only answerable for his own direct acts, and cannot be affected by any others after the sale.
Was the original sale to Hawes and Lawrence, or to Hawes alone ? Did the property immediately vest in both, or was some subsequent act necessary to give Lawrence an interest in the ticket ?
That Lawrence became the owner of part of the ticket, is proved by the fact, that he received a part of the prize drawn by it, and is not disputed. The report expressly states, that there was no communication between Hawes and Lawrence after the delivery to Hawes and before the drawing of the prize and the receipt of the money. There was no subsequent contract. Lawrence’s interest in the ticket, therefore, must have vested by the original sale. But it is not necessary to rely upon this summary argument. A further examination of the case will bring us to the same result. Hawes and Lawrence agreed before the purchase, to make it. Each furnished his proportion of the money to pay for it. The ticket was actually paid for by both, and it is wholly immaterial whether the identical money advanced by each was paid to the defendant, or was received by one and the payment made from his own funds.
Indeed, if several of these ingredients were wanting, it still would be a joint sale. If Lawrence had advanced no money, and even if he had not been present, still the purchase in pursuance of a previous agreement, would have been a joint act and have vested the property in both, leaving the one a debtor to the other for his share of the purchase money. It so far partook of the nature of a partnership, that one might act for both, might make the contract for the purchase, might receive the delivery, and, had it been on credit, might have bound both by his contract, express or implied, for the consideration.
*80The payment was clearly a joint act, whether the identical money was used for the purpose, or some other substituted. And the seller’s knowledge or ignorance of the previous agree ment cannot change the nature of the transfer. He having re ceived payment, it is immaterial to him whether the sale was made to one or two ; and it did not in the slightest degree affect the criminality of the act. The property immediately vested in both. It was in law a joint sale. And it was proper and necessary so to describe it in the indictment.
This view is supported by general principles, is perfectly consistent with all the cases, and clearly within Everett v. Tindall, 5 Esp. 169. The only case having the least appearance of supporting a contrary doctrine is that of Young v. Hunter, 4 Taunt. 581. But in the case at bar, the principal element of that judgment is wanting. There is no sub-sale. The original agreement was for a joint purchase, and there is no reason to suppose that one was to purchase the whole, and the other afterwards to purchase a part of him.
On the whole, we think the instructions were clearly nght and that the motion for a new trial must be overruled